Exhibit 99.1 NEWS RELEASE Media contact: Michael J. Olsen, Sr. Vice President of Corporate Communications, (701) 451-3580 or (866) 410-8780 Investor contact: Loren Hanson, Manager of Investor Relations, (218) 739-8481 or (800) 664-1259 For release: November 3, 2011 Financial Media Otter Tail Corporation Announces Third Quarter Earnings; Reiterates Strategic Direction; Updates Earnings Guidance for 2011; Board of Directors Declares Dividend FERGUS FALLS, Minnesota - Otter Tail Corporation (NASDAQ: OTTR) today announced financial results for the quarter ended September30,2011. Summary: ● Consolidated revenues from continuing operations increased to $315.8 million from $259.7 million in the third quarter of 2010 ● Consolidated operating income from continuing operations rose to $17.2 million from $12.0million in the third quarter of 2010 ● Consolidated net income from continuing operations increased to $6.9 million from $4.1 million in the third quarter of 2010 ● Consolidated net income, from continuing and discontinued operations, totaled $6.4 million compared with $6.1 million for the third quarter of 2010 ● Diluted earnings per share from continuing operations totaled $0.18 compared with $0.11 for the third quarter of 2010 ● Diluted earnings per share, from continuing and discontinued operations, totaled $0.17 compared with $0.16 for the third quarter of 2010 ● The corporation provides updated guidance to reflect discontinued operations and its business outlook for the operating companies CEO Overview “We are encouraged by our improved third-quarter results as we move forward with our strategic initiatives to reduce our risk profile and free up capital for expanded investment in our core electric utility business,” said Edward J. “Jim” McIntyre, interim chief executive officer of Otter Tail Corporation. “During the quarter, we experienced significant year-over-year improvements in consolidated operating revenues and operating income, which rose 22% and 43%, respectively. 1 “Challenges continue to face the wind industry. However, DMI Industries, Inc., our wind tower manufacturing company, recorded a significant reduction in losses over the same quarter last year. Additionally, we have experienced major productivity gains at all three of DMI’s plants. These improvements are the result of a rigorous program of cost reduction, process improvement, and increased focus on quality and customer requirements. Strategic hires and realignment of responsibilities have greatly contributed to these gains. These efforts continue and are an integral and embedded part of DMI operations. In addition to ongoing operational improvements, we are committed to considering the full range of alternatives available to us for realizing the value of DMI. “Our Electric segment had stable performance this quarter, which was in line with expectations. We expect to invest capital of approximately $724 million in the electric utility over the 2011-2015 period. Accordingly, we will continue to review Otter Tail Corporation’s portfolio and will likely divest certain nonelectric businesses not expected to meet our portfolio criteria, with the divestitures providing internally generated cash to assist in funding this capital spend. “As Interim CEO, I plan to help advance the corporation’s previously stated strategy of realigning our business portfolio in order to substantially build our electric utility's earnings base. By adding to the utility earnings base and reducing the size of our nonelectric holdings, we will also lower the corporation’s overall risk, create a more predictable earnings stream, improve our credit quality and preserve the corporation’s ability to fund the dividend. “Over time, Otter Tail Corporation expects the electric utility business will provide approximately 75 to 85% of the corporation’s overall earnings. We expect our nonelectric businesses will provide 15 to 25% of our earnings, and they will continue to be a fundamental part of the corporation’s strategy.” McIntyre concluded, “Although the results of the past quarter were mixed in some areas, I’m optimistic about our overall year-over-year improvement and continue to be impressed with the quality of our employees across all of Otter Tail Corporation and the determination throughout the organization to improve product quality and customer service and increase shareholder value.” Cash Flow from Operations and Liquidity The corporation’s consolidated cash flow from continuing operations for the nine months ended September 30, 2011 was $78.0million, compared with $56.9million for the first nine months of 2010. On September 30, 2011 Otter Tail Corporation and Otter Tail Power Company had $328.6 million available under existing credit facilities to provide for working capital requirements and to help fuel future growth initiatives. 2 Board of Directors Declared Quarterly Dividends and Appoints New Chair On November 1, 2011 the Board of Directors declared a quarterly common stock dividend of $0.2975 per share. This dividend is payable December 10, 2011 to shareholders of record on November 15, 2011. The Board also declared quarterly dividends on the corporation’s four series of preferred stock, payable December 1, 2011 to shareholders of record on November 15, 2011. John MacFarlane will retire from the Otter Tail Corporation Board of Directors, effective November 8, 2011, as a result of reaching the Board’s mandatory retirement age. Current Board member Nathan Partain has been elected Chairperson effective that same date, consistent with transition plans made over the last year, and will remain in his role as Chair of the Audit Committee. Mr. Partain, 55, is the President and Chief Investment Officer of Duff & Phelps Investment Management Co. and has served as a director of Otter Tail Corporation since 1993. Segment Performance Summary Electric Electric revenues and net income were $85.2 million and $10.9 million, respectively, compared with $89.3million and $12.3 million for the third quarter of 2010. Retail electric revenues decreased $4.0 million as a result of: ● a $2.5 million decrease in revenues mainly due to a 1.0% decrease in total retail kilowatt-hour (kwh) sales driven by decreases in commercial and industrial kwh sales, ● a $0.6 million reduction in revenue related to the recovery of lower fuel and purchased power costs, ● a $0.5 million decrease in resource recovery and transmission rider revenues, and ● a $0.4 million refund accrual for excess amounts collected under interim rates in Minnesota in the third quarter of 2011. Wholesale electric revenues from company-owned generation decreased $1.2 million due to a 23.0% decline in wholesale kwh sales, partially offset by an 8.4% increase in the average price per wholesale kwh sold, as a result of a 5.8% reduction in kwh generation at Otter Tail Power Company’s generating units and lower demand in wholesale markets. Net gains from energy trading activities, including net mark-to-market gains on forward energy contracts, increased $0.4 million mainly as a result of an increase in mark-to-market gains on open energy contracts. Other electric operating revenues increased $0.7 million as a result of an increase in transmission tariff revenues. Fuel costs increased $0.9 million as a result of a 9.4% increase in the cost of fuel per kwh generated, partially offset by a 4.3% decrease in kwhs generated from Otter Tail Power Company’s steam-powered and combustion turbine generators. The cost of purchased power for retail sales decreased $2.8 million as a result of a 40.2% decrease in kwhs purchased, partially offset by 22.1% increase in the cost per kwh purchased. Electric operating and maintenance expenses increased $0.6 million between the quarters, including a $0.3 million increase in property tax expense. 3 Wind Energy Wind energy revenues and net loss were $65.0 million and $3.5 million, respectively, compared with revenues of $40.4million and a net loss of $7.1 million for the third quarter of 2010. ● At DMI, revenues increased $23.3 million as a result of a 70.8% increase in towers produced while DMI’s net loss decreased $4.9 million. The decrease in net loss reflects, on a pretax basis, an $8.5million increase in gross profit margin related to increased production and $0.9 million in productivity gains. ● In trucking operations, a revenue increase of $1.3million, mainly related to higher fuel costs, was more than offset by $3.2 million in increased operating expenses, resulting in a $1.3million decrease in net income between the quarters. The increase in operating expenses reflects higher fuel, contractor and brokerage settlement costs and increased insurance costs. Manufacturing Manufacturing revenues and net income were $55.8 million and $1.1 million, respectively, compared with revenues of $43.3 million and a net loss of $0.4 million for the third quarter of 2010. ● At BTD, revenues increased $9.8 million and net income increased $0.7 million as a result of higher sales volume due to improved customer demand for products and services. ● At ShoreMaster revenues increased $2.8 million and net losses decreased $1.1 million due to increased sales of both residential and commercial products in combination with reductions in sales and operating expenses. ● At T.O. Plastics, revenues decreased by $0.1 million and net income decreased $0.4 million due to a combination of lower sales volumes and higher material and overhead costs. Construction Construction revenues and net loss were $53.2 million and $0.2 million, respectively, compared with revenues of $36.9million and net income of $0.6 million for the third quarter of 2010. Foley Company revenues increased $14.9 million due to an increase in construction activity, but extremely narrow margins on work completed and cost overruns on one job resulted in a $0.6 million reduction in net income at Foley Company. Increased revenues of $1.4 million at Aevenia were more than offset by higher labor and material costs on underground and overhead electric transmission and distribution jobs, and delays and work order changes on other projects, resulting in leaner margins and a $0.3million decrease in net income at Aevenia. Plastics Plastics revenues and net income were $36.2 million and $2.0million, respectively, compared with revenues of $26.7 million and net income of $0.4 million for the third quarter of 2010. The increase in revenues and net income was due to a 5.2% increase in pounds of pipe sold combined with a 28.8% increase in the price per pound of pipe sold, while the cost per pound of pipe sold increased by only 22.3% between the quarters. 4 Health Services Health Services revenues and net income were $21.9 million and $0.1 million, respectively, compared with revenues of $24.3 million and net income of $0.4 million for the third quarter of 2010. Revenues from scanning and other related services decreased $2.0million as a result of an 8.5% reduction in scans performed. Revenues from equipment sales and servicing decreased $0.4 million. The lower sales volume combined with lower profit margins on the sale of replacement parts from used equipment and an increase in depreciation expense resulted in a $0.3 million decrease in Health Services net income between the quarters. Corporate Corporate expenses, net-of-tax, increased $1.4 million between the quarters mainly due to the incurrence of termination benefits related to the resignation of the corporation’s chief executive officer in the third quarter of 2011. Discontinued Operations On May 6, 2011 the corporation completed the sale of IPH for approximately $87.0million in cash. The proceeds from the sale, net of $3.0 million deposited in an escrow account, were used to pay down borrowings under the corporation’s line of credit facility. In the second quarter of 2011, E.W. Wylie (Wylie) exited the wind-heavy haul business. In the third quarter of 2011, the IPH sales proceeds were reduced by $0.8 million related to a purchase price adjustment. Accordingly, the results of operations, financial position and cash flows of IPH and Wylie’s wind-heavy haul business are reported as discontinued operations in the attached consolidated financial statements. Following is a summary presentation of the results of discontinued operations for the three months ended September 30, 2011 and 2010: Three Months Ended September 30, 2011 September 30, 2010 (in thousands) IPH Wylie- Wind Total IPH Wylie- Wind Total Operating Revenues $ Income (Loss) Before Income Taxes $ $ ) $ ) $ $
